Case 1:20-cv-03708-MKB-RML Document 34 Filed 09/21/21 Page 1 of 15 PageID #: 419




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
  --------------------------------------------------------------
  DANTE DANIELS,

                              Plaintiff,                           MEMORANDUM & ORDER
                                                                   20-CV-3708 (MKB) (RML)
                     v.

  AMAZON.COM INC, AMAZON.COM
  SERVICES LLC, LAST MILE DELIVERED,
  LLC, and SONSORREA McNAIR,

                              Defendants.
  --------------------------------------------------------------
 MARGO K. BRODIE, United States District Judge:

          Plaintiff Dante Daniels commenced the above-captioned personal injury action against

 Defendants Amazon.com Inc, Amazon.com Services LLC                                           ), Last Mile

 Delivered, LLC                                   , and Sonsorrea McNair on July 9, 2020, by filing a

 complaint in New York Supreme Court, Richmond County. (Compl. ¶ 1, annexed to Notice of

 Removal as Ex. A, Docket Entry No. 1-1.) Plaintiff asserts negligence and related claims against

 Defendants1                                                                              g New York State



 the vehicle [                    Delivery V         ] . . . and a motorbike operated by Plaintiff on June 15,

 2019. (Id.) On August 14, 2020, Amazon removed the action to federal court, invoking federal




          1
            Plaintiff brings a negligence claim against McNair, and claims of negligence, vicarious
 liability, negligent entrustment, negligent hiring and training, negligent supervision, and
 maintenance and repair against Amazon and Last Mile Delivered. (Compl. ¶¶ 73 209.) Plaintiff

 [Department of
 delivery vehicles which are unsafe, dangerous and lacking in critical safety equipment, and have
                           Id. ¶¶ 210 215.)
Case 1:20-cv-03708-MKB-RML Document 34 Filed 09/21/21 Page 2 of 15 PageID #: 420




 jurisdiction pursuant to 28 U.S.C. §§ 1332 and 1441, (Notice of Removal ¶ 6, Docket Entry No.

 1), and on February 12, 2021, Defendants moved for judgment on the pleadings pursuant to Rule

 12(c) of the Federal Rules of Civil Procedure, (       Mot. for J. on the

                                                                                  , Docket Entry

 No. 23-1). On February 15, 2021, the Court referred Defendants motion to Magistrate Judge

 Robert M. Levy for a report and recommendation, (Order dated Feb. 15, 2021), and by report

 and recommendation dated July 22, 2021, Judge Levy recommended that the Court deny

 Defendants motion,                , (R&R, Docket Entry No. 30). On August 5, 2021,

 Defendants timely filed objections to the R&R. (Defs

 Entry No. 32.)

         For the reasons set forth below, the Court adopts the R&R in its entirety and denies

 Defendants motion for judgment on the pleadings.

    I.   Background

         The Court assumes familiarity with the facts as set forth in the R&R and provides only a
                                                            2



                  Factual background

         Plaintiff commenced this personal injury action against Defendants on July 9, 2020,

 asserting negligence claims arising from of a two-vehicle collision which occurred on June 15,

 2019, in Richmond County, New York. (Compl. ¶¶ 32-40, 73 209.) At the time of the accident,

 Plaintiff was driving a 2017 Kawasaki motorbike and McNair was driving the Amazon Delivery




         2
          The Court assumes the truth of the factual allegations in the Complaint for the purposes
 of this Memorandum and Order.

                                                    2
Case 1:20-cv-03708-MKB-RML Document 34 Filed 09/21/21 Page 3 of 15 PageID #: 421




 Van within the scope of her employment for Amazon and Last Mile Delivered. (Id. ¶¶ 1, 4, 28

 31.)

         At the time of the accident, McNair and Plaintiff were both heading west on Arlington

 Place, a residential street in Richmond County, New York. (Id. ¶¶ 32 33, 37.) McNair was

 driving in front of Plaintiff and operating the Amazon Delivery Van

                                                    to

 day, . . . [and] comply with Defendant

             Id. ¶¶ 34 37.) As Plaintiff and McNair approached




                     the Amazon Delivery V                                        Id. ¶¶ 38 39.)

 Plaintiff was                             thrown off of his bike, and landed underneath the truck,

 getting dragged into the intersection     Id. ¶¶ 39, 41.)

                              Plaintiff was brought by ambulance to Richmond University Medical

 Center ( RUMC ), where he remained for                                        multiple surgeries to

 repair the severe fractures in his hip, pelvis and orbital areas.   Id. ¶ 41.) Following his

 discharge from RUMC, Plaintiff was transferred to Kindred Hospital, in Dover, New Jersey,

 where he remained for another two weeks. (Id. ¶ 42.) Thereafter Plaintiff was transferred to

 New Vanderbilt Rehabilitation Care Center-Hospital in Staten Island, New York, where he

 spent another three weeks. (Id. ¶ 43.) In total, Plaintiff spent ten weeks in the hospital as a result

 of the accident. (Id.)

         After he was discharged from the hospital, Plaintiff                              Richmond

 Physical Therapy, PC, in Staten Island, New York and continues to receive[] rehabilitation



                                                    3
Case 1:20-cv-03708-MKB-RML Document 34 Filed 09/21/21 Page 4 of 15 PageID #: 422




 from this facility.   Id.                                    a direct result of the negligence of

 Defendant[s], [he] has suffered, and will continue to suffer, severe, permanent and disabling

 injuries for the rest of his life. (Id. ¶ 46.) At the time of the . . . accident, [Plaintiff] was

 employed at United Activities Limited as a counselor and had been so employed there since

 2015           has not been able to return to work since the date of the accident.       Id. ¶ 47.)

                 Report and recommendation

         Judge Levy recommended that the Court deny Defendant            motion for judgment on the

 pleadings pursuant to Rule 12(c) of the Federal Rules of Civil Procedure, finding that: (1) the

                                                                        as

 [McNair] operated the delivery van in an unsafe manner, and that her abrupt braking and sharp

 left turn without a turn signal was a proximate cause of the collision, (R&R 4 (citing Compl.

 ¶¶ 38 39)

 Vehicle and Traffic Law and was negligent per se, it does not establish that [D]efendants have

                                                                        per se is not a complete

                                                   id. at 5 6 (citing cases)).

                 Defendants objections to the R&R

         Defendants

 sole proximate cause of the accident                                     per se does not establish

 liability per se, where a finding is made that the p

 proximate cause of an accident, then [the] plaintiff must be

 Obj. 4.)




                                                    4
Case 1:20-cv-03708-MKB-RML Document 34 Filed 09/21/21 Page 5 of 15 PageID #: 423




   II. Discussion

                Standards of review

                   i.   Report and recommendation




 28 U.S.C. § 636(b)(1)(C). When a party submits a timely objection to a report and

 recommendation, the district court reviews de novo the parts of the report and recommendation

 to which the party objected. Id.; see also United States v. Romano, 794 F.3d 317, 340 (2d Cir.

 2015). The district court may adopt those portions of the recommended ruling to which no

 timely objections have been made, provided no clear error is apparent from the face of the

 record. See John Hancock Life Ins. Co. v. Neuman, No. 15-CV-1358, 2015 WL 7459920, at *1

 (E.D.N.Y. Nov. 24, 2015) (applying the clear error standard when no objections to the magistrate



 party makes only concl



                        see also Colvin v. Berryhill

      erely referring the court to previously filed papers or arguments does not constitute an

                                                               Mario v. P & C Food Mkts., Inc.,

 313 F.3d 758, 766 (2d Cir. 2002))); Benitez v. Parmer                   2, 503 04 (2d Cir. 2016)

                                                               de novo review by [a] district



        Whether clear error review or de novo review applies when an objecting party reiterates

 the arguments made to the magistrate judge is unclear. While the Second Circuit has suggested



                                                   5
Case 1:20-cv-03708-MKB-RML Document 34 Filed 09/21/21 Page 6 of 15 PageID #: 424




 recommendation repeats arguments already presented to and considered by the magistrate judge,

 see Mario



                                                                ar error standard would be

 appropriate when the objection is based on a previously asserted argument, see Moss v. Colvin,

 845 F.3d 516, 519

 appropriate in this instance, where arguabl



 quoting Watson v. Geithner, No. 11-CV-9527, 2013 WL 5441748 (S.D.N.Y. Sept. 27, 2013);

 and then citing 28 U.S.C. § 636(b)(1))). See also Harewood v. N.Y.C.                 , No. 18-

 CV-

 reiterate previous arguments or make only conclusory statements, the court should review such

                                                       Dickerson v. Conway, No. 08-CV-8024,

 2013 WL 3199094, at *1 (S.D.N.Y. June 25, 2013); and then citing Kirk v. Burge, 646 F. Supp.

 2d 534, 538 (S.D.N.Y. 2009))); Castorina v. Saul, No. 19-CV-991, 2020 WL 6781078, at *1




 either 28 U.S.C. § 636(b)(1)(C) or Rule 72(b)(2) of the Federal Rules of Civil Procedure. The



                   ii.   Rule 12(c)

                                                                                                a

 motion under Rule 12(b)(6), accepting the allegations contained in the complaint as true and



                                                 6
Case 1:20-cv-03708-MKB-RML Document 34 Filed 09/21/21 Page 7 of 15 PageID #: 425




                                                                       Pourkavoos v. Town of

 Avon                                                 Kass v. City of New York, 864 F.3d 200, 206

 (2d Cir. 2017)); see also Bello v. Rockland County



 allegations as true and draw[s] all reasonab                                      Ezra v. Bristol-

 Myers Squibb Co.

 12(c) motion for judgment on the pleadings is the same as that for a Rule 12(b)(6) motion to

 dismiss for fai                                                   Cleveland v. Caplaw Enters.,



                                                                             porated in [the



                             28th Highline Assocs., L.L.C. v. Roache

 Cir. 2020) (alteration in original) (quoting L-7 Designs, Inc. v. Old Navy, LLC, 647 F.3d 419,



                                                                       Graziano v. Pataki, 689

 F.3d 110, 114 (2d Cir. 2012) (per curiam) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,




 Matson v. Bd. of Educ. of City Sch. Dist. Of New York, 631 F.3d 57, 63 (2d Cir. 2011)

 (discussing Rule 12(b)(6)) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). However, the



 of truthfulness. N.J. Carpenters Health Fund v. Royal Bank of Scot. Grp., PLC, 709 F.3d 109,

 120 (2d Cir. 2013) (quoting Iqbal, 556 U.S. at 678).



                                                 7
Case 1:20-cv-03708-MKB-RML Document 34 Filed 09/21/21 Page 8 of 15 PageID #: 426




                 Defendants cannot establish that Plaintiff is completely liable for the accident
                 at the pleadings stage

         Defendants argue that Judge L
                                                                                  3
 negligence per se and was the sole proximate cause of the . . .                                    .) In



 for the jury, it can be decided as a matter of law if only one conclusion may be drawn from the




                                    of the [Amazon Delivery V             Id. at 5.)

                                                            comparative negligence state, not a

 contributory negligence state . . . even if . . . Plaintiff is partially responsible for this accident, . . .

 this would not bar his                                           amount of damages that Plaintiff could



                          4, Docket Entry No. 33 (alterations in original) (citing N.Y. C.P.L.R.

 § 1411).) In addition, Plaintiff argues that because proximate cause is a fact-intensive inquiry, a



 cannot be properly decided before discovery has been completed. (Id. at 5 6.)

                     i.    Plaintiff states a negligence claim



 the plaintiff by the defendant; (ii) breach of that duty; and (iii) injury substantially caused by that

             Niles v. Pan Am Rys., Inc                                                       Pasternack v.


         3
           Defendants do not address whether the Complaint adequately states a claim for
 vicarious liability against Amazon and Last Mile Delivered. (See generally
 Obj.)
                                                       8
Case 1:20-cv-03708-MKB-RML Document 34 Filed 09/21/21 Page 9 of 15 PageID #: 427




 Lab. Corp. of Am. Holdings, 807 F.3d 14, 19 (2d Cir. 2015), as amended (Nov. 23, 2015)); see

 also Doe v. Hobart & William Smith Colls., --- F. Supp. 3d ---, ---, 2021 WL 2603400, at *7

 (W.D.N.Y. June 25, 2021) (same); Vaselli v. United States, No. 12-CV-6221, 2014 WL

 4961421, at *5 (E.D.N.Y. Oct. 3, 2014) (same) (citing Lombard v. Booz-Allen & Hamilton, Inc.,

 280 F.3d 209, 215 (2d Cir. 2002); Peralta v. Quintero, 20 F. Supp. 3d 462, 464 (S.D.N.Y. 2014)

   [U]nder New York law, the plaintiff must establish three elements in order to prevail on a

 negligence claim: (1) that defendant owed plaintiff a duty of care; (2) that defendant breached



 Hodder v. United States, 328 F. Supp. 2d 335, 341 (E.D.N.Y. 2004))).

          According to

 operate their automobiles with reasonable care, taking into account the actual and potential

 dangers existing from weather, road, traf                           Peralta, 20 F. Supp. 3d at

 464 (quoting Hodder, 328 F. Supp. 2d at 341)); see also Adames v. United States, No. 06-CV-

 3922, 2010 WL 1633441, at *5 (E.D.N.Y. Apr. 21, 2010) (same) (first citing N.Y. Veh. & Traf.

 Law § 1180(a); then citing Goldstein v. United States, 9 F. Supp. 2d 175, 186 87 (E.D.N.Y.

 1998); then citing Baker v. Close, 204 N.Y. 92, 94 (1912); and then citing Oberman v.

                  -A-Car, 392 N.Y.S.2d 662, 663 64 (App. Div. 1977)). Thus, drivers have a

 duty t

 reasonable control; (3) to keep a proper lookout, under the circumstances then existing, to see

 and be aware of what was in their view; and (4) to use reasonable care t

 Hodder, 328 F. Supp. 2d at 341 (citing Oberman, 392 N.Y.S.2d at 663) (internal citations

 omitted); see also Vaselli, 2014 WL 4961421, at *5 (stating that under New York Law, drivers




                                                 9
Case 1:20-cv-03708-MKB-RML Document 34 Filed 09/21/21 Page 10 of 15 PageID #: 428




  control, to keep a proper lookout under the circumstances then existing to see and be aware of



  (quoting Goldstein, 9 F. Supp. 2d at 186)).

                                                                                       per se. Ming-

  Fair Jon v. Wager, 87 N.Y.S.3d 82, 83 (App. Div. 2018) (first citing Katikireddy v. Espinal, 26

  N.Y.S.3d 775, 776 (App. Div. 2016); and then citing Vainer v. DiSalvo, 914 N.Y.S.2d 236, 237

  (App. Div. 2010))); cf. Yenem Corp v. 281 Broadway, 18 N.Y.3d 481, 489

  violation of a State statute that imposes a specific duty constitutes negligence per se, or may

  even create absolute liability. (quoting Elliott v. City of New York, 95 N.Y.2d 730, 734 (2001))).



                                                             , No. 08-CV-3250, 2010 WL 785999,

  at *3 (E.D.N.Y. Feb. 26, 2010) (first citing Goemans v. County of Suffolk, 868 N.Y.S.2d 753,

  754 55 (App. Div. 2008); and then citing Miller v. Richardson, 852 N.Y.S.2d 530, 532 (App.

  Div. 2008)).



                              Hodder, 328 F. Supp. 2d at 358 n.10 (citing Nallan v. Helmsley-

  Spear, Inc., 50 N.Y.2d 507, 521 (1980); see also Vaselli

  damage is proximately caused by an act, or a failure to act, whenever it appears from the

  evidence in the case that the act or omission played a substantial part in bringing about or

  actually causing the injury or damage, and that the injury or damage was either a direct result or

                                                                       Jund v. Town of Hempstead,

  941 F.2d 1271, 1286 (2d Cir. 1991))).




                                                  10
Case 1:20-cv-03708-MKB-RML Document 34 Filed 09/21/21 Page 11 of 15 PageID #: 429




                                                                Plaintiff satisfies the first two

  elements of his prima facie case, (see R&R 4), as he alleges McNair

  Vehicle and Traffic Law by                                                             essive rate of

  speed, (Compl. ¶¶ 34 36); and (2)

                                                                                id. ¶ 84). In addition,

  the Court finds that Plaintiff sufficiently al

  of his injury, because he alleges that



                                              Delivery V                                 Id. ¶¶ 38 39);

  see also Korean Air Lines Co., Ltd. v. McLean, 118 F. Supp. 3d 471, 486 (E.D.N.Y. 2015)

  (stating that to satisfy the proximate cause element of a negligence claim,         tiff [is] required

  to connect her injury to a breach of duty by defendant and to show that defendant s acts were a

                                                                        Gunther v. Airtran Holdings,

  Inc., No. 05-CV-2134, 2007 WL 193592, at *9 (S.D.N.Y. Jan. 24, 2007))).

                      ii.                                                                   the sole
                            proximate cause of the accident

          Defendants argue that based on the facts alleged, Plaintiff was negligent per se and the

  sole proximate cause of the accid                                                         [he] not

  attempted to unlawfully pass McNair on the left, and had not followed her too closely, Plaintiff

                                                                         4 5 (citing Vaselli, 2014

  WL



                                                              based on a full evidentiary record, not

  the pleadings


                                                    11
Case 1:20-cv-03708-MKB-RML Document 34 Filed 09/21/21 Page 12 of 15 PageID #: 430




                                                                   Reply 8.)

                                                                                           [] of

  contributory negligence . . . [is] not [a] complete defense as a matter of law   In re Buchanan

  Marine, L.P., 874 F.3d 356, 369 (2d Cir. 2017) (citing Integrated Waste Servs., Inc. v. Akzo

  Nobel Salt, Inc., 113 F.3d 296, 300 (2d Cir. 1997)), cert. denied sub nom. Volk v. Franz, 138 S.

  Ct. 1442 (2018).



                                                                                       Reyes v.

  United States, No. 19-CV-5325, 2021 WL 1639370, at *3 (S.D.N.Y. Apr. 26, 2021) (first citing

  In re Buchanan Marine, L.P., 874 F.3d at 369; and then citing Custodi v. Town of Amherst, 20

  N.Y.3d 83, 87 (2012)); see also Dershowitz v. United States, No. 12-CV-8634, 2015 WL

  1573321, at *29 (S.D.N.Y.                                       s pure comparative negligence

                                                                                     Saint v. United

  States, 483 F. Supp. 2d 267, 279 83 (E.D.N.Y. 2007); and then citing Caraballo v. United

  States, 830 F.2d 19, 22 (2d Cir. 1987))); see also Poveromo v. Town of Cortlandt, 6 N.Y.S.3d



  (quoting Cox v. Nunez, 805 N.Y.S.2d 604, 605 (App. Div. 2005))); Cox, 805 N.Y.S. at 605

  (same) (citing Forte v. City of Albany, 279 N.Y. 416, 422 (1939))). Therefore [a] plaintiff s

                                                                                   Dershowitz, 2015

  WL 1573321, at *29 (first citing N.Y. C.P.L.R. § 1411; and then citing Goodlett v. Kalishek, 223

  F.3d 32, 35 36 (2d Cir. 2000)); see also Integrated Waste Servs., Inc.

  New York, by statute, adopted comparative negligence, it abolished . . . contributory negligence



                                                   12
Case 1:20-cv-03708-MKB-RML Document 34 Filed 09/21/21 Page 13 of 15 PageID #: 431




  as a complete defense . . . . Under the statute, liability is [therefore] split between plaintiffs and

  defendants based on

  N.Y. C.P.L.R. § 1411)).

          Accordingly, negligence per se is not a complete affirmative defense to a claim of

  negligence under New York law. See Auz v. Century Carpet, Inc., No. 12-CV-417, 2014 WL



  therefore negligent per se                                                       ; Diassinos v. Oliveira

  Contracting, Inc., No. 19-CV-7841, 2021 WL 4084656, at *10 (S.D.N.Y. Sept. 7, 2021) (finding

                                                               per se], that is not enough for



  that [p]laintiff s con              sole

                                                (citing Reyes, 2021 WL 1639370, at *5)).

          Even a                                          the facts alleged in the Complaint establish

  that                       of                                                                  per se,

  see Polanco v. United States, No. 19-CV-1409, 2020 WL 6504554, at *13 (S.D.N.Y. Nov. 5,



  constitutes negligence per se (alteration in original) (quoting Dershowitz, 2015 WL 1573321,

  at *24; and then citing cases))), Plaintiff successfully states a negligence claim against

  Defendants and, based on the factual allegations, Defendants cannot establish as a matter of law

                                                                           . See Chen v. City of New

  York, 149 N.Y.S.3d 190, 192                             [T]here may be more than one proximate

  cause of an accident and [g]enerally, it is for the trier of fact to determine the issue of

  proximate cause.     (alterations in original) (quoting Kalland v. Hungry Harbor Assoc., LLC, 922



                                                     13
Case 1:20-cv-03708-MKB-RML Document 34 Filed 09/21/21 Page 14 of 15 PageID #: 432




  N.Y.S.2d 550, 551 (App. Div. 2011)); Cox, 805 N.Y.S.2d at



                                                               Poveromo, 6 N.Y.S.3d at 621

                      inferences as to causation are possible, resolution of the issue of proximate

                                          Ernest v. Red Creek Cent. Sch. Dist., 93 N.Y.2d 664, 674

  (1999))); cf. Hidalgo v. Winding Road Leasing Corp., No. 12-CV-388, 2013 WL 1934073, at *3

  (E.D.N.Y. May 9, 2013) (stating that [o]nly where negligence and causation are clear, should



  confusion, or difficulty in deciding whether the issue ought to be decided as a matter of law, the

                                                            (quoting White v. Diaz, 854 N.Y.S.2d

  106, 106 (App. Div. 2008))); Brenton v. Consol. Rail Corp., No. 00-CV-742, 2006 WL 1888598,

  at *6 (W.D.N.Y. July 7, 20



                                                        quoting Bush v. Blankenheim, 678 N.Y.S.2d

  427, 428 (App. Div. 1998))).

         Accepting the allegations contained in the Complaint as true and drawing all reasonable

  inferences in Plaintiff                                                                 conduct

  was the sole proximate cause of the accident. See, e.g., Brenton, 2006 WL 1888598, at *6




  from                                                                                    ; Williams

  v. Persaud, 798 N.Y.S.2d 495, 496 (App. Div 2005) (granting summary judgment to defendant

                                                                             ant breached any duty



                                                   14
Case 1:20-cv-03708-MKB-RML Document 34 Filed 09/21/21 Page 15 of 15 PageID #: 433




  owed to the plaintiff or, assuming such a breach, that any conduct on the part of the defendant



         Accordingly, the

    III. Conclusion

         For the foregoing reasons, the Court adopts the R&R                            motion for

  judgment on the pleadings.

  Dated: September 21, 2021
         Brooklyn, New York

                                                       SO ORDERED:


                                                         s/ MKB
                                                       MARGO K. BRODIE
                                                       United States District Judge




                                                  15
